FILED
                            NOT FOR PUBLICATION                            MAR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


URIEL VALDOVINOS TORRES,                         No. 11-35950

               Petitioner - Appellant,           D.C. No. 3:10-cv-05896-BHS

  v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

               Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                            Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Federal prisoner Uriel Valdovinos Torres appeals from the district court’s

order denying his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his

sentence. We have jurisdiction under 28 U.S.C. § 2253. We review de novo a



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s denial of a section 2255 motion, see United States v. Aguirre-

Ganceda, 592 F.3d 1043, 1045 (9th Cir. 2010), and we affirm.

      Valdovinos Torres contends that his trial counsel provided ineffective

assistance under Padilla v. Kentucky, 559 U.S. 356 (2010), when she failed to

inform him of the immigration consequences of his guilty plea. Because

Valdovinos Torres’s conviction became final before Padilla was decided, his

contention is foreclosed by Chaidez v. United States, 133 S. Ct. 1103, 1113 (2013),

in which the Supreme Court held that Padilla does not apply retroactively to cases

on collateral review.

      AFFIRMED.




                                          2                                       11-35950